           Case 2:17-cv-03125-RFB-VCF Document 38 Filed 10/21/20 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov
7    Attorneys for Defendants Guy Brown,
     Tito Buencamino, Marie Cervas, James Cox,
8    James Dzurenda, and Jerry Howell
9

10

11

12                             UNITED STATES DISTRICT COURT
13                                 DISTRICT OF NEVADA
14   SAMUEL BELTON,                                  Case No. 2:17-cv-03125-RFB-VCF
15                Plaintiff,
16    v.                                           STIPULATION TO WITHDRAW
                                                    DEFENDANTS’ MOTION FOR
17   JAMES COX, et al.,                          SUMMARY JUDGMENT (ECF NO. 29)
18                Defendants.

19

20         Plaintiff Samuel Belton, by and through counsel, Michael Hua, Esq., and Defendants

21   Guy Brown, Tito Buencamino, Marie Cervas, James Cox, James Dzurenda, and Jerry

22   Howell (“the NDOC Defendants”), by and through counsel, Aaron D. Ford, Nevada Attorney

23   General, and Katlyn M. Brady, Deputy Attorney General, agree and stipulate to the

24   following:

25         On February 10, 2020, this Court referred this matter for the appointment of pro

26   bono counsel. ECF No. 27.

27   ///

28   ///



30                                         Page 1 of 2
           Case 2:17-cv-03125-RFB-VCF Document 38 Filed 10/21/20 Page 2 of 2


1          On April 8, 2020, Defendants filed a motion for summary judgment. ECF No. 29. To
2    date, no opposition has been filed and this Court has yet to issue an order regarding
3    Defendants’ motion.
4          On October 6, 2020, Michael Hua entered an appearance as pro bono counsel for
5    Samuel Belton. ECF No. 34.
6          The parties have agreed that it may be necessary to amend the Complaint and
7    reopen discovery in this matter. The parties have additionally agreed that Defendants may
8    refile the motion for summary judgment following the close of discovery. Accordingly, the
9    parties stipulate and agree that Defendants may withdraw their Motion for Summary
10   Judgment (ECF No. 29) and may file a dispositive motion at a later date.1
11   DATED this 21st day of October, 2020.          DATED this 21st day of October, 2020.
12                                                  AARON D. FORD
                                                    Attorney General
13

14   By: /s/ Michael Hua                            By: /s/ Katlyn M. Brady
     MICHAEL HUA, ESQ.                              KATLYN M. BRADY, ESQ.
15   Nevada Bar No. 14547                           Nevada Bar No. 14173
     500 S. 8th Street                              555 E. Washington Avenue, Ste. 3900
16   Las Vegas, Nevada 89101                        Las Vegas, Nevada 89101
     Attorneys for Plaintiff                        Attorneys for the NDOC Defendants
17

18

19                                             ORDER

20         For good cause appearing, it is SO ORDERED that Defendants’ motion for

21   summary judgment (ECF No. 29) is withdrawn. Defendants may refile this motion at a

22   later time.

23                                                ________________________________
24                                                RICHARD
                                                 Dated       F. BOULWARE, II
                                                       ___________________________, 2020.
                                                  UNITED STATES DISTRICT JUDGE
25
                                                  DATED this 21st day of October, 2020.
26
                                                 ____________________________________________
27                                               UNITED STATES MAGISTRATE JUDGE
28         1   The parties intend to submit a stipulation and order reopening discovery shortly.


30                                            Page 2 of 2
